DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.

Claim Rejections - 35 USC § 112
The rejection of Claim 17 under 35 U.S.C. 112(b) is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ANDERSON (US 6592809 B1).
As to claim 14, ANDERSON teaches a densified annular article having at least one surface densified according to the method of claim 1. (ANDERSON teaches a densified workpiece (Figure 4b, 43) that is densified by a press structure (Figure 3).  The structure resulting from the method of claim 1 is interpreted as a densified gear with helical teeth on one of the inner or outer surfaces where the teeth each have a flank, root, and tip.  This structure is shown in Figure 4b of ANDERSON.  This interpretation is based on the fact that Claim 14 is a product by process claim.  See MPEP 2113.)

As to claim 15, ANDERSON teaches the densified annular article as recited in claim 14, wherein said densified annular article has a densified surface layer of at least 99% full theoretical density up to a maximum of 1.0 mm from the at least one surface. (Col. 3, Lines 15-20 teach the creation of a gear having greater than 96% of theoretical density.)

As to claim 16, ANDERSON teaches the densified annular article as recited in claim 15, wherein said densified annular article includes a plurality of helical teeth each having a root, at least one flank and a tip, said densified surface layer being at least one of said root, said flank and said tip of said helical teeth. (Figure 4b teaches the densified annular article (43) has helical teeth in the bore.  Col. 6, Lines 62-65 teach that the preform (40) is impacted to densify the article.  Col. 6, Lines 54-56 teach the core rod (26) has a profile corresponding to the gear teeth.  These disclosures are interpreted as the material of the hot preform (40) being forced against the gear profile of the core rod (26) during densification causing densification of the teeth.).

As to claim 17, ANDERSON teaches the densified annular article as recited in claim 14, wherein said densified annular article has at least one of: (i) a DIN 3962 quality in the range of 7 to 10; (ii) an AGMA 2015 quality equivalent to DIN 3962 in the range of 7 to 10; and (iii) ISO 1328 quality equivalent to DIN 3962 in the range of 7 to 10. (Col. 8, Lines 18-35 teach that the gear (43) has a class 7 through 10 rating after the process is complete.  Due to the unclear nature of the living documents, this disclosure from ANDERSON is interpreted as an equivalent to the ratings as claimed.)

As to claim 19, ANDERSON teaches the densified annular article as recited in claim 14, wherein said densified annular article is impregnated with an inorganic material. (Col. 4, Lines 34-35 teach that the powder material can include non-metallurgical additives such as lubricants. Col. 6, Lines 25+ teaches common lubricants are boron, carbon, or glass, which are interpreted as inorganic material.)

As to claim 20, ANDERSON teaches the densified annular article as recited in claim 14, wherein said densified annular article is a ring gear for a planetary gear set. (Figure 4b teaches the gear (43) is a ring shape.  “For a planetary gear set” is interpreted as the intended use for the ring gear, such that the gear of ANDERSON is capable of use in a planetary gear set.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-10, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over TRASORRAS (US 20050226759 A1) in view of CHIESA (US 20110000335 A1), further in view of HOGUCHI (JPH 0685971 B2).
As to claim 1, TRASORRAS teaches a method of densifying a powder metal annular preform having a longitudinal axis, an inner preform surface, an outer preform surface, and helical teeth on one of the inner and outer preform surfaces, each of said helical teeth having at least one flank, root, and tip surface  (¶0016-0017 teach creation of a preform (10) that has outer teeth (16) and then squeezing the teeth (16) to increase densification of the teeth.  Figure 1 teaches the preform (10) has helical teeth (16) on the outer surface and an inner surface that forms an aperture. The teeth of the preform (10) have flanks, a tip, and a root.), said method comprising: inserting the preform into a correspondingly dimensioned aperture formed inside: (ii) a die disposed concentrically around and spaced apart from the forming tool coaxial with said longitudinal axis, the die having an internal surface correspondingly configured to the outer preform surface (Figure 1 teaches the die (22) has an interior surface with grooves (26) that correspond to the outer surface of the preform (10). ¶0027 teaches that the teeth (16) of the preform (10) pass through the grooves (26) of the die (22).), wherein one of the external surface of the forming tool and the internal surface of the die have forming teeth correspondingly configured and dimensioned to compress the helical teeth of the preform (Figure 1 teaches the internal surface of the die (22) has forming teeth (grooves, 26) that compress the helical teeth (16) of the preform (10).  See also ¶0027); and forcing at least one of the preform, die and forming tool along the longitudinal axis (¶0026 teaches the punch (58) urges the preform (10) through the die (22) such that the punch (forming tool) and preform are moved along the longitudinal axis.) causing at least one of the preform, forming tool and die to rotate about the longitudinal axis (¶0025 teaches the punch (58) and preform (10) are rotated as they pass through the spacer and die.), resulting in the helical teeth of the preform being compressed by the corresponding forming teeth to selectively densify at least one of the flank, root and tip surface of the helical teeth (¶0027 teaches the teeth (16) of the preform (10) are compressed and densified during the process. ¶0017 teaches squeezing of the teeth such that they are plastically and elastically deformed in a direction transverse to a longitudinal axis of the tooth (16).  This disclosure is interpreted as densifying at least one of a flank, a root, and a tip of the teeth.)
TRASORRAS does not explicitly disclose (i) a forming tool having a longitudinal axis and an external surface correspondingly configured to the inner preform surface.
TRASORRAS does disclose a punch (Figure 1, Item 58) that follows the preform (10) rotationally and axially through the die, (¶0025) and that the preform has a central aperture.
However, CHIESA teaches (i) a forming tool having a longitudinal axis and an external surface correspondingly configured to the inner preform surface. (Figure 1A and ¶0041 teaches a lower punch (F) with a core rod (E) that has an external surface configured to the inner preform surface.  ¶0041 teaches if the powder metal forging (B) (interpreted as an analogous preform as it has outer gear teeth, See Figure 8) has internal splines (46), then the core rod (E) will have them.  Applying the internal spines and splined core rod of CHIESA to the apparatus of TRASORRAS will control rotation of the preform as it travels through the die.)
One of ordinary skill would have been motivated to combine the internal splines and supporting core rod of CHIESA to the preform and press structure of TRASORRAS in order to provide strength to the internal aperture of the preform to keep it from buckling (CHIESA ¶0042) during the pressing process of TRASORRAS.  CHIESA also indicates that the increased strength added from using splines allows for increased density of the preform in ¶0042.
 Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the internal splines and supporting core rod of CHIESA to the preform and press structure of TRASORRAS because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).
TRASSORAS does not disclose the one of the external surface of the forming tool and the internal surface of the die having forming teeth rotates about the longitudinal axis as the preform moves axially along the longitudinal axis and the helical teeth move through the forming teeth.  TRASSORAS does not disclose whether the die set moves or not.
“the one” in the above interpretation of TRASSORAS is the die.
However, HOGUCHI teaches a helical gear forming device that has a die that rotates about the longitudinal axis as the preform moves axially along the longitudinal axis and the helical teeth move through the forming teeth. (Figures 1-3 teach a die (2c) that rotates via ball bearings (6) as the workpiece (9) passes through the central aperture that is shaped to form helical teeth.  The die is operated to create the teeth first on the first pass through, then the already toothed workpiece is passed back through to correct the teeth.  See the machine translation, Lines 60-71.)  
One of ordinary skill would have been motivated to substitute the known rotating die system of HOGUCHI for the rotating forming tool system and static die system of TRASSORAS in order to prolong the life of the die. (HOGUCHI states, in Lines 6-11 and 25-30, that using a fixed die can shorten the die life due to the large stress applied during compression of the teeth.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed to substitute the known rotating die system of HOGUCHI for the rotating forming tool system and static die system of TRASSORAS because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

As to claim 5, TRASORRAS in view CHIESA and HOGUCHI teaches the method as recited in claim 1, wherein one of the inner and outer preform surfaces has helical teeth  (TRASORRAS, Figure 1 teaches the outer preform surface (10) has teeth (16).) and the other of the inner and outer preform surfaces has axial splines (CHIESA Figure 10 shows the preform (B) has outer teeth (52) and an internal spine (58).), one of the external surface of the forming tool and the internal surface of the die have forming teeth (TRASORRAS, Figure 1 teaches the die (22) has internal forming teeth (26).) and the other one of the external surface of the forming tool and the internal surface of the die have axial grooves (Figure 1A and ¶0041 teaches a lower punch (F) with a core rod (E) that has an external surface configured to the inner preform surface.  ¶0041 teaches if the powder metal forging (B) (interpreted as an analogous preform as it has outer gear teeth, See Figure 8) has internal splines (46), then the core rod (E) will have them.  Applying the internal spines and splined core rod of CHIESA to the apparatus of TRASORRAS is interpreted as having a core rod with splines that controls the rotation of the workpiece.), and forcing the preform along the longitudinal axis results in the one of the forming tool and the die having the forming teeth to rotate about the longitudinal axis and the axial splines limit rotational motion of the preform. (HOGUCHI, Figures 1-3 teach a rotating die (2c).  Lines 60-71 teach that the die rotates as the workpiece moves through the die.  This technique is applied to TRASORRAS in the rejection of claim 1 above, to swap the rotation of the press and die such that the workpiece is held steady, and the die rotates.)

As to claim 6, TRASORRAS in view CHIESA and HOGUCHI teaches the method as recited in claim 5, wherein forcing the preform along the longitudinal axis results in the one of the forming tool and the die having axial grooves moving axially along the longitudinal axis. (TRASORRAS, ¶0025 teaches the punch moves axially with the preform as it passes through the die.  The combination with CHIESA is relied upon for including the axial grooves.) 

As to claim 7, TRASORRAS in view CHIESA and HOGUCHI teaches the method as recited in claim 5, wherein compressing the helical teeth in the forming teeth results in densifying at least one of: a flank, a root and a tip of the axial splines of the preform and an outer diameter of the preform. (TRASORRAS, ¶0017 teaches squeezing of the teeth such that they are plastically and elastically deformed in a direction transverse to a longitudinal axis of the tooth (16).  This disclosure is interpreted as densifying at least one of a flank, a root, and a tip of the teeth.)

As to claim 8, TRASORRAS in view CHIESA and HOGUCHI teaches the method as recited in claim 1, further comprising contacting the preform with a punch while forcing the preform along the longitudinal axis. (TRASORRAS, Figure 1 and ¶0025 teaches the punch (58) moves with the preform (10) as it passes through the die.)

As to claim 9, TRASORRAS in view CHIESA and HOGUCHI teaches the method as recited in claim 8, wherein the preform further includes a first side extending between the inner and outer preform surfaces and an opposite second side extending between the inner and outer preform surfaces and spaced apart from the first side, further comprising contacting the first side with a first punch and the second side with a second punch and maintaining contact of first and second punches with the first and second sides of the preform for the duration of densifying the at least one surface of the helical teeth. (TRASORRAS, Figure 1 teaches a punch (58) that contacts the preform from one side.  HOGUCHI, Figures 1-3 teaches an upper and lower punch (1 and 8 respectively) that contact both sides of the workpiece during movement.)
One of ordinary skill in the art would have been motivated to combine the upper and lower punch technique of HOGUCHI with the upper punch technique of TRASORRAS in order to support the workpiece from below during forming and control the movement in the vertical direction. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the upper and lower punch technique of HOGUCHI with the upper punch technique of TRASORRAS because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 10, TRASORRAS in view CHIESA and HOGUCHI teaches the method as recited in claim 9, wherein said first and second punches move synchronously during densification. (HOGUCHI, Figure 2 teaches the upper (1) and lower (8) punch move together to support the article while it is in the die.)

As to claim 14, TRASORRAS in view CHIESA and HOGUCHI teaches the densified annular article having at least one surface densified according to the method of claim 1. (See rejection of Claim 1 for interpretation of the references in relation to the method.  TRASORRAS, Figure 5 teaches the densified workpiece (10).)

As to claim 20, TRASORRAS in view CHIESA and HOGUCHI teaches the densified annular article as recited in claim 14, wherein said densified annular article is a ring gear for a planetary gear set. (Figure 5 teaches the gear (10) is a ring shape.  “For a planetary gear set” is interpreted as the intended use for the ring gear, such that the gear of TRASORRAS is capable of use in a planetary gear set.)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over TRASORRAS (US 20050226759 A1) in view of CHIESA (US 20110000335 A1) and HOGUCHI (JPH 0685971 B2) as applied in claim 9, further in view of GOOD (US 5366363).
As to claim 11, TRASORRAS in view CHIESA and HOGUCHI teaches the method as recited in claim 9, wherein the preform is contacted by a top and bottom punch during densification of the teeth. (HOGUCHI, Figures 1-3 teach two punches (1, 8) that contact the workpiece on top and bottom. This technique is combined with the apparatus of TRASORRAS in the rejection of Claim 9.)
TRASORRAS in view CHIESA and HOGUCHI does not disclose that the preform further includes a flange defined by a first flange surface and opposite second flange surface, each of said first and second flange surfaces spaced apart from said first and second sides of said preform, the method further comprising contacting the first flange surface of the preform with a first outer punch, contacting the second flange surface of the preform with a second outer punch, contacting the first side of the preform with a first inner punch, and contacting the second side of the preform with a second inner punch for the duration of densifying the at least one surface of the helical teeth.
However, GOOD teaches a preform that further includes a flange defined by a first flange surface and opposite second flange surface, each of said first and second flange surfaces spaced apart from said first and second sides of said preform (Figure 4 teaches a workpiece (W) made from powdered metal that has an outer helical gear structure, similar to TRASORRAS, and a flange spaced from the first and second sides of the workpiece.  See Figure 4d.), the method further comprising contacting the first flange surface of the preform with a first outer punch, contacting the second flange surface of the preform with a second outer punch, contacting the first side of the preform with a first inner punch, and contacting the second side of the preform with a second inner punch. (Figure 2 teaches the press structure where there is two top punches (first inner is interpreted as item 17, while first outer is interpreted as item 16) and two bottom punches (second inner is interpreted as item 26, while second outer is interpreted as item 27).  Col. 6, Lines 61-64 teach that the apparatus can also be used to calibrate or size workpieces, similar to the process of TRASORRAS.)
One of ordinary skill in the art would have been motivated to apply the known modular press structure of GOOD to the device of TRASORRAS in view CHIESA and HOGUCHI in order to permit changing over the system and apparatus to manufacture workpieces with different geometries rapidly and simply. (GOOD, Col. 4, Lines 1-5) The structure of the workpiece of GOOD additionally allows for the gear to be used in systems that require multiple gear profiles on the same workpiece.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known modular press structure of GOOD to the device of TRASORRAS in view CHIESA and HOGUCHI because it has been held to be prima facie obvious to apply a known technique to a known device, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over TRASORRAS (US 20050226759 A1) in view of CHIESA (US 20110000335 A1) and HOGUCHI (JPH 0685971 B2) as applied in claim 1, further in view of ANDERSON (US 6592809 A1).
As to claim 13, TRASORRAS in view CHIESA and HOGUCHI teaches the method of claim 1.
TRASORRAS in view CHIESA and HOGUCHI does not teach providing additional axial pressure on the preform after densifying the at least one surface of the helical teeth.
However, ANDERSON teaches additional axial pressure on the preform after densifying the at least one surface of the helical teeth. (Figure 5a shows a burnishing press (9) that the workpiece (43) is transported to after the densification process.  Col. 7, Lines 33-58 teach the function of the burnishing press (9), where the workpiece (43) is forced between a core rod (34) and die (30) to “true-up” the tooth profile.  This operation is interpreted as applying additional pressure to the workpiece (43) as it is described as working on the tooth profile.)
One of ordinary skill would have been motivated to combine the known burnishing step of ANDERSON with the method of TRASORRAS in order to true-up the tooth profile to the precise dimensions of the finished gear. (See ANDERSON Col. 8, Lines 12-17)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the known burnishing step of ANDERSON with the method of TRASORRAS because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over ANDERSON (US 6592809 A1), as applied in claim 14, in view of SCHMID (US 20090317582 A1), hereinafter referred to as SCHMID ‘582.
As to claim 18, ANDERSON teaches densified annular article as recited in claim 14, wherein further processing steps are completed on the article after pressing. (Col. 8, Lines 36-38 teach that finishing treatments can be performed afterward.)
ANDERSON does not explicitly disclose wherein said densified annular article has a profile roughness value of at least one of: Ra in the range of 0.2 to 1.0; and Rz in the range of 2.0 to 10.0.
However, SCHMID ‘582 teaches a densified annular article has a profile roughness value of at least one of: Ra in the range of 0.2 to 1.0; and Rz in the range of 2.0 to 10.0. (¶0009 teaches a sintered gear is subjected to thermo-mechanical finishing processes.  ¶0009 further states that the Ra value after processing is between 0.2 and 2.  ¶0011 teaches an Rz value in the range of 0.5 to 8.)
One of ordinary skill would have been motivated to apply the known thermo-mechanical finishing processes of SCHMID ‘582 to the gear finishing process of ANDERSON in order to improve resistance of the tooth to breaking by avoiding abrasive cracks and induce stresses in the tooth base, thereby enabling the internal stress profile of this region and hence the ability of a sintered gear to withstand mechanical stresses to be increased. (SCHMID ‘582 ¶0009)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known thermo-mechanical finishing processes of SCHMID ‘582 to the gear finishing process of ANDERSON because it has been held to be prima facie obvious to apply a known technique to a known process, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).


Response to Arguments
Applicant’s arguments, see remarks, filed 6 June 2022, with respect to the rejection of claim 1 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  The rejections of Claim 1 have been withdrawn. 
Applicant’s arguments pertaining to the interpretation of TRASORRAS in view of ANDERSON were convincing. However, a new rejection using TRASORRAS in view CHIESA and HOGUCHI is presented above.
Applicants arguments regarding the selective densification are convincing to overcome the ANDERSON reference as a 102 rejection.
Applicant’s arguments, regarding the 102 rejection of Claim 14 using ANDERSON have been fully considered but they are not persuasive.
Claim 14 is a product by process claim, and as such is interpreted based on what structure is implied by the process steps (See MPEP 2113).  In this case, the structure is a helical toothed gear shape that is densified, which ANDERSON teaches.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726